NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 08a0044n.06
                          Filed: January 14, 2008

                                       Case No. 06-6164

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

 BRIDGEPORT MUSIC, INC., et al.,
                                                    )
        Plaintiffs-Appellants,                      )
                                                    )      ON APPEAL FROM THE
                v.                                  )      UNITED STATES DISTRICT
                                                    )      COURT FOR THE MIDDLE
 RONDOR MUSIC INT’L, INC.,                          )      DISTRICT OF TENNESSEE
 d/b/a IRVING MUSIC, INC.,                          )
                                                    )
       Defendant-Appellee.                          )
 _______________________________________

BEFORE: BATCHELDER, COLE, and GRIFFIN, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Kendrick Jeru Davis is a songwriter and

performer who performs under the name “Jeru the Damaja,” does business as “Perverted Alchemist

Music, Inc.,” and records music under the label name “Knowsavage Records.” In 1994, Jeru entered

an exclusive-services agreement with Rondor Music International, Inc. (d/b/a Irving Music, Inc.),

which gave Rondor co-ownership in Jeru’s copyrights, as well as his publishing revenues, and gave

Rondor exclusive authority over those copyrights, among other things.

       In September 1999, Jeru released an album titled “Heroz4Hire.” On that album, Jeru

recorded a song titled “What A Day,” in which he sampled another artist’s song, titled “It Was A

Good Day (Remix),” that was owned by Bridgeport Music, Inc. There is no dispute about this

sampling or that “What A Day” infringes on Bridgeport’s copyright in “It Was A Good Day

(Remix).” Prior to release of “Heroz4Hire,” one Mark Spier of Songwriter Services contacted
Bridgeport on behalf of Knowsavage, seeking consent to use the sample. Bridgeport’s administrator

of copyrights, Jane Peterer, proposed that Jeru could sample in exchange for an 8.9% share in the

“What A Day” copyright and acknowledgment on the “Heroz4Hire” label. Spier and Peterer

negotiated an agreement, but the agreement was never signed and Bridgeport was not compensated,

despite publication of Heroz4Hire and the indisputable sampling of “It Was A Good Day (Remix).”

        This case is one of 476 separate cases that were severed from a single (enormous) case

initiated May 4, 2001. Bridgeport is the plaintiff; claiming copyright infringement and seeking

declaratory judgment of copyright infringement, monetary compensation, and equitable justice. The

defendants included Songwriter Services (voluntarily dismissed), Perverted Alchemist Music

(dismissed for lack of service of process), Knowsavage Records (deemed liable on entry of default

judgment), and Rondor (d/b/a Irving Music, Inc.). Jeru was not named as a defendant.

        After discovery, Rondor (the only remaining defendant) moved for summary judgment,

claiming that “[t]he evidence is undisputed that Rondor never engaged in any of the purported

conduct that is alleged to give rise to Bridgeport’s claims.” The motion was referred to a magistrate

judge, who considered the evidence and arguments, and concluded that “Rondor is simply the wrong

defendant for Bridgeport to sue on this limited claim.” That is, “based on the undisputed facts,

Bridgeport cannot show that Rondor has any connection whatsoever with the album “Heroz4Hire.”

The district court adopted the magistrate’s recommendation and granted summary judgment.

        After carefully reviewing the record, the law, and the arguments by counsel, we conclude that

the district court’s opinion correctly sets out the applicable law and correctly applies that law to the

facts contained in the record. The issuance of a full written opinion by this court would serve no

useful purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.


                                                   2